                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRUCT OF ARKANSAS
                                JONESBORO DIVISION

TAMMT HARGETT, INDIVIDUALLY
AND ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED                                                          PLAINTIFFS

vs.                                  No. 3:16cv200-JM-BD

REVCLAIMS, LLC; ST. BERNARD’S
HOSPITAL, INC.; ST. BERNARDS’ COMMUNITY
HOSPITAL CORPORATION; BAPTIST HEALTH;
WHITE RIVER HEALTH SYSTEM, INC.; AND
JOHN DOES 1-100                                                             DEFENDANTS

                                             ORDER

        Pursuant to the parties’ stipulation (Docket No. 84), this case is hereby dismissed with

prejudice.

       IT IS SO ORDERED this 30th day of October, 2018.

                                             ____________________________________
                                             UNITED STATES DISTRICT JUDGE
